                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NORTH DAKOTA

Dan and Leanne Abelmann,                 )
                                         )
             Plaintiffs and Counterclaim )
             Defendants,                 )         ORDER
                                         )
       v.                                )
                                         )
SmartLease USA, LLC,                     )
                                         )
             Defendant, Counterclaimant )
              and Third-Party Plaintiff, )         Case No. 4:14-cv-040
                                         )
Executive Housing Solutions, LLC, et al, )
                                         )
             Third-Party Defendants.     )


      On February 2020, the parties filed a “Amended Scheduling/Discovery Plan.” The court

ADOPTS the parties’ amended plan (Doc. No. 178) and ORDERS:

      1.     The parties shall have until March 20, 2020, to complete fact discovery.

      2.     The parties shall provide the names of expert witnesses and complete reports under

             Rule 26(a)(2) as follows:

             a.     The party bearing the burden of proof on any claim or defense shall serve its

                    expert disclosures respecting such claim or defense on or before February 21,

                    2020.

             b.     Rebuttal expert disclosures shall be served on or before March 13, 2020.

      3.     The parties shall have until March 31, 2020, to complete discovery depositions of

             expert witnesses.

      4.     Including the discovery already served, each party shall serve no more than twenty-

             five (25) interrogatories. Any additional interrogatories shall be served by February
       21, 2020.

5.     In addition to the requests for production of documents already served, each side

       shall serve no more than fifteen (15) additional requests for production of documents.

       Any additional requests for production of documents shall be served by February 21,

       2020.

6.     Including the depositions already taken, each side shall take no more than (10)

       discovery depositions total.

7.     Depositions taken for presentation at trial shall be completed fourteen (14) days

       before trial.

IT IS SO ORDERED.

Dated this 21st day of February, 2020.


                                  /s/ Charles S. Miller, Jr.
                                  Charles S. Miller, Jr., Magistrate Judge
                                  United States District Court
